DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Orihara et al. (US 2018/0274269) A manufacturing method of a touch sensor unit (title, abstract), which comprises: a sensor body (31) in which a plurality of electrodes (31b,c) are housed inside a tubular insulator (31a) that is elastically deformed when an external force is applied (para 38), and the plurality of electrodes come into contact with each other as the tubular insulator is elastically deformed (para 39); a sensor holder (32) in which the sensor body is embedded; an electrical component (ECU-13b) disposed outside the sensor holder; a connection wire (31e) protruding from an end of the tubular insulator and connected to the electrical component. 

an insulating member comprising an insertion protrusion inserted into the tubular insulator from the end of the tubular insulator and interposed between the plurality of electrodes; and a mold part including an end of the sensor holder, the electrical component, the connection wire, and the insulating member, and the manufacturing method of the touch sensor unit comprising: a first process of disposing the end of the sensor holder, the electrical component, the connection wire, and the insulating member included in the mold part in a mold; and a second process of supplying molten resin into the mold in a state where the tubular insulator is pressed from an outer side of the sensor holder in the mold, wherein in the second process, the tubular insulator is pressed within a range where the tubular insulator and the insertion protrusion overlap.”. 
	 Claim 2 is allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834